Citation Nr: 1019587	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

3.  Entitlement to an effective date prior to September 16, 
2002 for the award of service connection for status post 
excision of exostosis of the interphalangeal joint of the 
left hallux.

4.  Entitlement to an effective date prior to September 16, 
2002 for the award of service connection for disability of 
the left knee. 

5.  Entitlement to an increased initial evaluation for 
service-connected status post excision of exostosis of the 
interphalangeal joint of the left hallux, evaluated as 
noncompensably disabling prior to March 14, 2007, and as 10 
percent disabling since March 14, 2007.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to May 1993, 
from December 2003 to May 2005, and from January 20, 2008 to 
February 13, 2008.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2008, the Veteran provided testimony before the 
undersigned Veterans Law Judge on Travel Board at the VARO; a 
transcript is of record.  Tr.

In November 2008, the Board dismissed the then pending 
appellate issues of entitlement to service connection for 
residuals of a broken nose and a right wrist disability as 
well as entitlement to increased evaluations of his service-
connected left knee disability and allergic rhinitis.  The 
Board remanded the issues shown on the front cover of this 
decision as well as the then pending appellate issues of 
entitlement to service connection for a right hip disability 
and a right elbow disability.  

In a rating action in June 2009, a Decision Review Officer 
(DRO) granted service connection for bursitis of the right 
hip, claimed as right hip pain and assigned a 10 percent 
rating from September 16, 2002; and granted service 
connection for right elbow epicondylitis, claimed as right 
elbow pain, and assigned a 10 percent rating from September 
16, 2002.  That action resolves the pending appeal as relates 
to those issues.

In an October 2008 VA Form 21-4138,  the Veteran raised the 
matter of the amount of compensation subject to recoupment.  
That matter has not been addressed by the VARO, is not part 
of the current appeal, and is referred to the RO for 
appropriate action.  

Service connection is also now in effect for posttraumatic 
stress disorder (PTSD) for which a 30 percent rating is 
assigned; internal derangement of the left knee, rated as 10 
percent disabling; internal derangement, patellofemoral 
syndrome of the right knee, rated as 10 percent disabling.  
His combined schedular evaluation is at 60 percent disabling 
including the bilateral factor.

At the time of the Board's 2008 remand, it was noted that it 
appeared from his testimony and other evidence that the 
Veteran might also be withdrawing issues ##3 and 4, but had 
not done so in writing as required.  No written withdrawal 
has since been introduced to the file, so the issues remain 
as part of current appeal.  

The issues ## 1 and 2 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The initial and only claim for service connection for the 
disabilities involving the interphalangeal joint of the left 
hallux and left knee, on a VA Form 21-526, was received by VA 
on September 16, 2002, more than a year after separation from 
service.

2.  Prior to March 2007, the Veteran's status post excision 
of exostosis of the interphalangeal joint of the left hallux 
was minimally symptomatic and did not produce generally 
moderate symptoms with pain and some limitation of movement.

3.  Since March 2007, his status post excision of exostosis 
of the interphalangeal joint of the left hallux has been 
shown, more often than not, to have produced generally no 
more than moderate symptoms with pain and minimal limitation 
of movement but does not ever approach moderately severe 
symptoms and is no way tantamount to amputation of the left 
big toe.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
16, 2002, for the award of service connection for disability 
involving the interphalangeal joint of the left hallux have 
not been met.  38 U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.159, 3.400, 20.200, 
20.201, 20.302 (2009).

2.  The criteria for an effective date earlier than September 
16, 2002, for the award of service connection for disability 
involving the left knee have not been met.  38 U.S.C.A. 
§§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.159, 3.400, 20.200, 20.201, 20.302 (2009).

3.  The criteria for a compensable rating for status post 
excision of exostosis of the interphalangeal joint of the 
left hallux prior to March 14, 2007 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5010- 5015, 5280 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for status post excision of exostosis of the interphalangeal 
joint of the left hallux since March 14, 2007 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3,321, 4.71a, 
Diagnostic Codes 5010-5015, 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, in part, the Veteran is challenging the initial 
evaluation and effective dates assigned following the grant 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued additional 
VCAA notice letters which advised the Veteran of the 
standards for assigning disability ratings and effective 
dates. The Veteran was advised that evidence considered in 
assigning his disability ratings included the nature and 
symptoms of the conditions; the severity and duration of the 
symptoms; the impact of the condition and symptoms upon 
employment. He was further advised that examples of evidence 
that may be capable of substantiating his claims included 
information about on-going treatment records, including VA or 
other Federal treatment records; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.

Furthermore, an RO letter advised the Veteran how VA 
determines an effective date of award, based upon factors 
such as when VA received his claim and when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. Examples of evidence that could 
support his claim included information about continuous 
treatment or when treatment began; service medical records in 
his possession that he might not have sent; and reports of 
treatment for his condition while attending training in the 
Guard or Reserve.

Thus, although additional notice was not required, the RO did 
provide additional notice to ensure complete development of 
the claims.  Overall, the Board finds that the VCAA notice 
requirements have been met.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist the Veteran in the development of the 
claims. This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
available STRs and his available private and VA medical 
records.  The Veteran was afforded VA examinations to 
evaluate the nature and severity of his service-connected 
disability.  The examination was adequate as it considered 
the evidence of record, reported history, was based on an 
examination of the Veteran and noted physical findings and 
reasons for the opinions provided.

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims being decided on appeal that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Status post excision, exostosis of the interphalangeal joint 
of the left hallux
Criteria, Factual Background and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4. In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records. 38 
C.F.R. § 4.2. An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999). See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Since the Veteran's left great toe disability is not 
specifically listed in the Diagnostic Codes, he has been 
rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5015.  Under 38 C.F.R. § 4.20, where the particular 
disability is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical location and symptomatology 
are closely analogous.  

Diagnostic Code 5010, arthritis, due to trauma, substantiated 
by x-ray findings, is rated on limitation of motion of 
affected parts, as arthritis, degenerative. 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5015 pertains to "bones, new growths of, 
benign".  Such disability is rated on limitation of motion of 
affected parts as degenerative arthritis.  The Board observes 
that the rating schedule does not contain a diagnostic code 
specifically addressing limitation of motion of the foot.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering 
unilateral hallux valgus, a 10 percent rating is warranted 
for severe unilateral hallux valgus, if equivalent to an 
amputation of the great toe.  A 10 percent evaluation is also 
assigned for post operative residuals of a hallux valgus 
where there is a resection of the metatarsal head.  A higher 
rating is not warranted under this Diagnostic Code.

Higher ratings are warranted under Diagnostic Codes covering 
foot disabilities including flatfoot (Diagnostic Code 5276), 
clawfoot (Diagnostic Code 5278), malunion or nonunion of 
tarsal or metatarsal bones (Diagnostic Code 5283), or a 
moderately severe foot injury (Diagnostic Code 5284); 
however, such Diagnostic Codes are unrelated to the Veteran's 
service-connected left great toe disability.  

Under Diagnostic Code 5284, other foot injuries are rated as 
follows: moderate (10 percent); moderately severe (20 
percent); and severe (30 percent). 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Veteran's service-connected disability was granted on the 
basis of aggravation in an August 2003 rating decision.  
However, the RO noted that the degree of preservice 
disability was 0 percent.  Consequently, no percentage is 
deducted from the service-connected disability percentage 
assigned.  See 38 C.F.R. § 3.322 (2009) (in compensating for 
aggravation of a preservice disability by active service, it 
"is necessary to deduct from the present evaluation the 
degree, if ascertainable, of the disability existing at the 
time of entrance into active service, in terms of the rating 
schedule . . .").

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

A noncompensable disabling was assigned prior to March 14, 
2007, and a 10 percent disability rating since March 14, 
2007.  

On VA examination in August 2003, the Veteran reported having 
injured the foot and broke his left big toe in 1981, and 
rebroke it in 1992 when playing volleyball.  An X-ray in 1993 
had shown a healing fracture of the distal aspect of the 1st 
proximal phalanx with slight medial displacement of the 
distal fragment.  Surgery was performed in January 1993 to 
remove the bone chip.  The Veteran said that since that time, 
he experienced increased pain whenever it was cold or he 
walked more than an hour.  There was a pressure sensation in 
the dorsal surface of his foot and it throbbed.  There was no 
swelling or stiffness involving the toes and no loss of 
mobility.  He had been running a bowling alley at the 
military base for 5 years and had not missed time from work 
due to his orthopedic problems other than for appointments.

On examination, the left foot had intact range of motion of 
all the digits.  There were no skin changes or abnormal 
callouses or shoe wear postures.  He had adequate strength 
for squatting.  There was no abnormal angulation and toe and 
heel raises, Achilles tendons were bilateral midline.  He had 
no hallux valgus or tenderness across the metatarsals of the 
foot.  The X-rays showed minor degenerative changes of the 
1st interphalangeal joint.  It was felt that he might have 
further limitation of orthopedic function due to his overall 
problems, but this could not be otherwise quantified in terms 
of motion.

On service medical evaluations in July 2002, April 2004 and 
March 2005, he had various orthopedic complaints, but except 
for the first one of those, he made no mention of the left 
foot.  In July 2002 he had reported a history of left foot 
and big toe problems with restricted or decreased range of 
motion for which he had had undergone an earlier surgical 
procedure.  He was noted to have an incisional scar on the 
dorsal aspect of the left big toe, and decreased motion of 
the metatarsal phalangeal (MTP) joint.  It has been certified 
that no additional service records have been found.

On VA examination in March 2007, he had just quit his earlier 
job to take a job as a manager in logistics.  With regard to 
his left foot, he said that he had an aching pain, level 2, 
at rest, and level 4 with standing, and level 8 with walking.  
He said he could walk for 10 minutes, rest 5-10 minutes and 
then do it again throughout an 8 hour period.  He took no 
treatment for it, as nothing really helped.  He had no 
assistive devices.  On examination, he was unable to toe-heel 
walk due to left great toe pain.  He had normal heel walking 
and slightly unsteady heel-to-toe walking.  There was normal 
plantar and dorsiflexion of the feet and toes bilaterally.  
The actual additional impairment during flare-ups could not 
be estimated.  He had no significant pes planus, pes cavus, 
Achilles misalignment, callouses, hammertoes, claw toes, 
tenderness, edema, erythema, tissue loss, hallux valgus, 
bunions or unusual shoe wear.  The left great toe had a 4 cm. 
slightly hypopigmented linear, flat, nontender surgical scar 
without tissue loss or keloid and moved freely with the 
surrounding skin.

He underwent another VA orthopedic evaluation in March 2009.  
No additional pertinent findings were added with regard to 
the left foot or great toe.  He had problems walking, 
driving, standing, etc., but the problems were generic and 
not specifically directed to his left foot disability.

At the time of the hearing in August 2008, the Veteran stated 
that the 10 percent rating now assigned for his left foot 
should have been assigned from the date of the initial grant, 
September 2002.  Tr. at 13.  He confirmed that he had hurt 
the foot twice in service, broken the big toe twice, and had 
had a chip removed in 1993, from which there had always been 
a scar, notwithstanding this was not identified by the 
initial examining physician.  Tr. At 13-14.  He reported that 
there was a big callous on the side of the toe from where it 
rubs on his boot, and a big knot on the toe.  Tr. at 14.  He 
said he had had limited range of motion ever since the 
surgery and the foot hurts.  If one would take his foot and 
squeeze the top of it, it "killed him".  Tr. at 14.  He 
said he had not been to the VA clinic for that problem since 
2006, for which there were records in the file.  Tr. at 16.   
He has argued that the 2002 examination was incomplete, e.g., 
that the examiner did not actually look at the foot and did 
not note the scar.

In reviewing the evidence of record, the Board finds that 
while there may have been some inadvertent lack of intensity 
to the 2002 examination, the clinical findings of record as a 
result of that review, as well as the other evidence then and 
since of record, provides an entirely adequate basis for 
assessing his disability at that time and since.  In that 
regard, at no time has his surgical scar been shown to be 
symptomatic, adherent or otherwise functionally 
incapacitating, so a careful description at one time or 
another, given that there are other descriptions of record, 
was not prejudicial in any way.

In rating the Veteran's left foot disability there are 
several viable options.  For instance, under 38 C.F.R. § 
4.71a, Diagnostic Code 5280, covering unilateral hallux 
valgus, a 10 percent rating is warranted for severe 
unilateral hallux valgus, if equivalent to an amputation of 
the great toe.  A 10 percent evaluation is also assigned for 
post operative residuals of a hallux valgus where there is a 
resection of the metatarsal head.  A higher rating is not 
warranted under this Diagnostic Code.  For other foot 
injuries, a 10 percent rating is warranted when there is 
moderate impairment under Code 5284.  Even for the rating 
assigned under the most lenient of the options, at no time 
has there ever been evidence of more than moderate overall 
foot impairment, at worst.  Even rating as degenerative 
arthritis from March 2007 as being inclusive of painful 
limitation of motion, only a single joint is involved which 
would warrant the maximum of 10 percent as now assigned.

And while higher ratings are warranted under Diagnostic Codes 
covering foot disabilities including flatfoot (Diagnostic 
Code 5276), clawfoot (Diagnostic Code 5278), malunion or 
nonunion of tarsal or metatarsal bones (Diagnostic Code 
5283), or a moderately severe foot injury (Diagnostic Code 
5284), these are undescriptive or at least less descriptive 
than the current Code selection for the Veteran's service-
connected left great toe disability.  

And while there has been recent evidence of increased pain 
and limitation of motion, there is still no more than 
moderate functional impact from the left toe disability.  
Prior to March 2007, the impairment did not, at any time, 
more nearly approximate the criteria for either moderate 
overall foot impairment or even the more basic hallux valgus 
ratings.  The VA examination conducted in August 2003 
specified that there was intact range of motion of all the 
digits, with adequate strength for squatting.  These findings 
are not significant for even a 10 percent rating under the 
diagnostic criteria for arthritis.  It was not until the 
March 2007 VA examination that restrictions of activities 
were specifically noted.  In that regard a doubt is not 
raised.  As such, the disability ratings assigned are 
consistent with the disability picture presented.   

Additional Considerations
'
With regard to his ability to work, by his own admission, 
while his left foot problems may have, in the aggregate, had 
some negative impact on his ability to work in his long term 
job at the bowling venue, and he eventually landed another 
job that did not require that he be on his feet, there is no 
suggestion that his foot disability caused undue impact on 
his working.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1). The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Therefore, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

In this case, the evidence does not show that the Veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Further, the 
evidence does not indicate that his disability has resulted 
in any occupational impairment or that the industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  See 38 U.S.C.A. 
§ 1155 (Disability evaluations are determined by the 
application of the schedule of ratings which is based on 
average impairment of earning capacity).

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.



Earlier effective date (EED) for the award of service 
connection
Criteria, Factual Background and Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i). [emphasis added].

The Court has held that the date of the filing of a claim is 
controlling in effective-date determinations.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999).  The Court also found 
that the effective date of an award of service connection is 
not based upon the date of the earliest medical evidence 
demonstrating entitlement, but on the date that the 
application upon which service connection was ultimately 
awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

Since the Board is required to address all potential 
arguments, it is noted that points relevant to an earlier 
effective date which might have been made but were not 
specifically made in this case include whether there might 
have been clear and unmistakable error (CUE) in a prior 
rating action [there was no such prior action nor is it 
herein claimed]; or that he had a claim pending which was 
somehow overlooked.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision). 

In this case, the initial claim for service connection for 
the disabilities involving the interphalangeal joint of the 
left hallux and left knee, on a VA Form 21-526, was received 
on September 16, 2002, more than a year after separation from 
service.  On that form, the Veteran specifically denied that 
he had ever before filed a claim with VA.  And the evidence 
of record does not otherwise show a claim or anything that 
might be reasonably interpreted as a claim within a year of 
any of his separations from service.   

As noted above, the effective date of an award of service 
connection is not based upon the date of the earliest medical 
evidence demonstrating entitlement, but on the date that the 
application upon which service connection was ultimately 
awarded was filed with VA.  The Court has held that the mere 
presence of a disability does not establish intent on the 
part of a claimant to seek service connection for that 
disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also 
Brannon v. West, 12 Vet. App. 32, 135 (1998).  

Therefore, while the Veteran contends (and the Board can 
accept, solely for the purpose of its present analysis) that 
his disorder began years prior to 2002, that is not a basis 
upon which the Board may award him an earlier effective date 
for the establishment of service connection.  There is 
nothing whatsoever in the file that can be construed to be a 
claim (formal or informal) prior thereto.  

In the instant case, the award of service connection was 
granted effective from September 16, 2002, the date of 
receipt of the Veteran's claim.  That is the earliest 
possible effective date based upon the facts of the case and 
the applicable law and regulations.  The preponderance of the 
evidence is clearly against the Veteran's claim for an 
effective date earlier than that.






ORDER

Entitlement to an effective date prior to September 16, 2002 
for the award of service connection for status post excision 
of exostosis of the interphalangeal joint of the left hallux 
and for disability of the left knee is denied. 

Entitlement to an increased initial evaluation for service-
connected status post excision of exostosis of the 
interphalangeal joint of the left hallux, evaluated as 
noncompensably disabling prior to March 14, 2007, and as 10 
percent disability since March 14, 2007 is denied.


REMAND

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  The Board notes 
that the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this claim and appeal, effective May 4, 2005. See 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2009)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.

Lumbar spine disability 

The Veteran served on active duty from March 1983 to May 
1993, from December 2003 to May 2005, and from January 20, 
2008 to February 13, 2008.  In the intervening time between 
his periods of active service, the Veteran served in the Army 
Reserves.  In part due to the remand by the Board, and while 
it was hoped that additional records might be available, it 
has now been certified that no further records are reasonably 
forthcoming.

As noted in the prior remand, with respect to the claim for 
lumbar spine disability, the Veteran's STRs for his first 
period of active service show that he presented for treatment 
in August 1991 complaining of right-sided low back pain (LBP) 
since his service in Saudi Arabia. He was given an assessment 
of musculoskeletal (MS) pain.

After his first period of active service, a VA examination in 
August 2003 provided diagnoses of degenerative disc disease 
and lordoscoliosis of the lumbar spine.

The Veteran had a second period of active service beginning 
in December 2003.  He was not afforded an entrance 
examination. His STRs for his second period of service 
include a March 2005 post-deployment health assessment 
wherein he reported experiencing back pain during his 
deployment.  His physical examination resulted in a diagnosis 
of chronic low back pain.

In March 2007, a VA examiner diagnosed the Veteran with 
thoracolumbar congenital scoliosis with associated 
degenerative disc disease of L1-3.  This examiner noted a 
"single incident" of low back pain in 1991, which is not 
correct according to the STRs for the second period active 
service.  Additionally, this examiner did not explain how a 
diagnosis of congenital scoliosis was reached given that STRs 
and private treatment records prior to VA examination in 
August 2003 did not detect any evidence of scoliosis.  
Furthermore, the examiner did not provide opinion as to 
whether it is clear and unmistakable as to whether the 
Veteran's degenerative disc disease and lordoscoliosis of the 
lumbar spine was not aggravated during his second period of 
service, as required by 38 U.S.C.A. § 1111.

Accordingly, the lumbar spine disability issue was remanded 
to the RO to consider the claim under 38 U.S.C.A. § 1111 and 
an additional medical examination and opinion as necessary to 
decide this claim.

The report of the VA examination in March 2009 is of record.  
At that time, the examiner noted the history and reported 
that X-rays showed scoliosis with marked hypertrophic 
degenerative changes in the facets and multiple levels of 
disc narrowing.  He concluded that the current condition was 
kyphoscoliosis and degenerative disc disease which was as 
least as likely as not consistent with congenital scoliosis 
and natural aging; and less likely as not to have been 
incurred during the first period of service or aggravated 
during the subsequent periods of service.  No further 
rationale was provided.

In this regard, it is noted that in addition to the 
purportedly congenital scoliosis (which was apparently not 
shown prior to service), there is no medical rationale 
provided as to how degenerative changes which have gone from 
being described as mild to now being characterized as marked 
were not attributable to one or more periods of subsequent 
service, the most recent period of which terminated in 2008.  

Finally, the impact of other service connected disabilities 
has not been addressed at all.  (A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Additionally, 
when aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation. Allen v. Brown, 7 Vet. 
App. 439 (1995)).  Given the Veteran's recent grant of 
service connection for right hip bursitis as well as the 
other service-connected disabilities of the knees and left 
toe, further opinion is warranted.   

GERD

The Veteran served in Southwest Asia (SWA) during the Persian 
Gulf War.  In pursuing his claim, he has submitted a letter 
from the Department of Defense indicating that he may have 
been exposed to a nerve agent during weapons demolition at 
Khamisiyah, Iraq in March 1991.  He has referred to instances 
of chemical alarms going off during Desert Storm, and 
indicates that such events could be a factor in causing his 
disabilities.  It appears that his claim with regard to GERD 
may be in part on that basis and that has not yet been fully 
addressed.  

Service and interim clinical records show various 
gastrointestinal complaints and symptoms including nausea, 
vomiting, diarrhea, etc.; and a number of pertinent diagnoses 
including peptic gastritis, hiatal hernia, esophagitis.  He 
had stomach and chest pain in 1984 and 1985.  On his Persian 
Gulf Registry examination report in August 1997, a specific 
diagnosis was noted of GERD.  

A private hospital report from 1997 showed a history of GERD 
which had been refractory to medical management.  Endoscopy 
showed a patchulous hiatus with hiatal hernia, distal 
esophagitis and pathology consistent with Barrett's 
esophagus.  He could not tolerate an esophageal manometry.  
He underwent a laparoscopic Toupet fundoplication in 
September 1997, with initial improvement of symptoms.

Although subsequent records are incomplete, it appears that 
he has more recently had recurrence of symptoms to include 
bloating, belching and gas.  GERD was carried as a diagnosis 
in and since August 2003.

The Veteran has not been afforded a VA examination to 
determine the nature and diagnosis of any current 
gastrointestinal problems and their probable etiology.

The Veteran has testified that he started to have GERD in 
1989 while in service.  Tr. at 9.  He said he was taking Tums 
by the handfuls at the time and had been prescribed a chalky 
paste to take.  Tr. at 10.  He said he might also have been 
prescribed Prilosec then, but certainly he was given that 
later by the military.  Tr. at 10.  He said he his problems 
had gotten worse after Desert Storm.  Tr. at 10-11.  He said 
that since then, he had some symptoms, not as bad as before, 
but he was afraid of it coming back.  Tr. at 11.  At the 
hearing, he was said to now be taking Viox, Celebrex, Motrin 
and Naprocin.  Tr. at 12.

Additionally, the Board observes that the Veteran served is a 
Persian Gulf veteran. See 38 C.F.R. § 3.317(d).  Service 
connection can be established for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability which became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  A "qualifying chronic disability" includes an 
undiagnosed illness.  38 C.F.R. § 3.317(a)(2), (b).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Obtain a supplemental opinion from the 
VA examiner who provided an opinion in 
March 2009, or if such examiner is no 
longer available, utilize other 
appropriate examiner or, if deemed 
necessary, schedule the Veteran for 
another orthopedic examination.  Also, 
schedule the Veteran for a  
gastrointestinal examination to clarify 
the nature and etiology of his 
gastrointestinal disabilities.  Any tests, 
including x-rays, deemed necessary should 
be performed.  The claims file must be 
reviewed by the appropriate examiner, and 
the examination reports should reflect 
that this was done.  All findings should 
be reported in detail, and the rationale 
for the requested opinions should be 
explained.  The possibility of an 
association between gastrointestinal 
problems and toxic agents in the Persian 
Gulf should be appropriately addressed.

    As to the low back disability, the 
examiner should respond to the following:
    
i)	Provide complete rationale with 
discussion of the pertinent facts 
of this case for the conclusions 
reached in March 2009. 
 
ii)	If the examiner finds that a back 
disorder is not directly related to 
service (as discussed above), the 
examiner should provide an opinion 
as to whether a back disability is 
proximately due to or the result of 
service-connected disorders.  

iii)	If the examiner finds no relation 
as requested above, the examiner 
should also address whether 
service-connected disabilities (in 
whole or in part) cause a permanent 
and greater degree of impairment 
(aggravation) of a back disorder.  
    
    
    As for the GERD, the examiner should 
respond to the following:   
    
i)	The examiner should first specify 
whether the Veteran has GERD or other 
known clinical diagnosis of the 
gastrointestinal (GI) system. 

ii)	For each GI disorder attributed to a 
known clinical diagnosis, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service, 
including the exposure to toxic 
agents in the Persian Gulf.  

iii)	For each claimed disorder not 
attributed to a known clinical 
diagnosis, the examiner should 
specify whether the Veteran's 
complaints correspond to objective 
symptoms, both in the sense of 
medical signs perceptible to a 
physician and other non-medical 
indicators that are capable of 
independent verification, of a 
chronic disorder.  If a chronic 
disorder is determined not to be 
present, the examiner should so 
state.  
	The examiner must support all 
opinions and conclusions expressed 
with a complete rationale in a 
typewritten report.

3.  After the development requested above 
has been completed, the AMC/RO should 
again review the record, with 
consideration of all appropriate law and 
regulations, to include 38 C.F.R. § 3.317 
and VBA Training Letter No. 10-01 
(February 4, 2010).  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


